     Case 18-14916 DocDocument
Case 1:20-cv-01876-RDB 116 Filed
                               1 07/07/20   Page 1Page
                                  Filed 07/07/20   of 3 1 of 3
     Case 18-14916 DocDocument
Case 1:20-cv-01876-RDB 116 Filed
                               1 07/07/20   Page 2Page
                                  Filed 07/07/20   of 3 2 of 3
     Case 18-14916 DocDocument
Case 1:20-cv-01876-RDB 116 Filed
                               1 07/07/20   Page 3Page
                                  Filed 07/07/20   of 3 3 of 3
